Citation Nr: 1420592	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-32 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the Veteran's PTSD rating was decreased to 30 percent, effective October 29, 2010.

In a February 2013 decision, the Board found that the PTSD rating reduction was improper and reinstated the 50 percent rating.  It also denied a rating in excess of 50 percent for PTSD.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), and in a September 2013 Order, the Court endorsed the parties' Joint Motion for Remand (JMR).  The JMR set aside only the part of the February 2013 Board's decision that denied a rating in excess of 50 percent for PTSD and remanded it for action consistent with the JMR.  

In July 2012, the Veteran appeared and testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The Board notes that the issues of entitlement to service connection for left shoulder disability, traumatic brain injury (TBI), and back disability; higher ratings for deviated septum and right knee disability; and entitlement to a total disability rating based upon individual unemployability (TDIU) were remanded in the February 2013 Board decision.  The requested action has not yet been completed as the increased rating for PTSD was on appeal to the Court.  As such, they will not be addressed in this remand.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for PTSD.

In the JMR, the parties agreed that the Board failed to adequately address the reasons and bases for finding that the Veteran's PTSD did not warrant a rating in excess of 50 percent.  Namely, they stated that the Board did not discuss the Veteran's PTSD symptoms as a whole and only focused discussed the presence, or lack thereof, of symptoms listed in the rating criteria for a 70 percent rating.  

The Veteran's most recent VA psychiatric examination was performed in December 2011.  Since that time, the evidence of record shows that his symptoms have worsened.  In fact, during a December 2013 phone interview with a private vocational specialist, the Veteran reported "consistent and steady worsening of symptoms" of PTSD.

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.   

In light of the Veteran's contentions of worsening PTSD symptoms since the December 2011 VA examination, the Board finds that the Veteran should be afforded a comprehensive VA examination to determine the current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be scheduled for a VA psychiatric examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected PTSD.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO should ensure that the examiner provides all information required for rating purposes. 

The examiner must provide a multi-axial diagnosis with a Global Assessment of Functioning score and should also offer an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work. 

The supporting rationale for all opinions expressed must be provided.

2.  The RO should also undertake any other development it determines to be warranted.

3.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)2013).



